Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 1 of 69




                 APPENDIX 1
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 2 of 69
                                                                        Execution Copy


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

     BRIAN KEIM, on behalf of himself and   )
     all others similarly situated,         )
                                            )   Case No. 9:12-cv-80577-KAM
          Plaintiff,                        )
                                            )
     v.                                     )   Hon. Judge Kenneth A. Marra
                                            )
     ADF MIDATLANTIC, LLC, et al.,          )   Magistrate Judge William Matthewman
                                            )
          Defendants.                       )
                                            )


                        SETTLEMENT AGREEMENT AND RELEASE
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 3 of 69
                                                                                     Execution Copy

           This Settlement Agreement and Release (“Agreement”) is entered into between and among

    the following parties (the “Parties”), by and through their respective counsel: Brian (“Keim” or

    “Class Representative” or “Named Plaintiff”), on behalf of himself and the Settlement Class (as

    hereinafter defined), and ADF Midatlantic, LLC, American Huts Inc., ADF Pizza I, LLC, ADF

    PA, LLC (collectively, the “Franchise Defendants”) and Pizza Hut, LLC, (“Pizza Hut,” and

    collectively with the Franchise Defendants, “Defendants”). This Agreement fully and finally

    compromises and settles any and all claims that were or could have been asserted in the lawsuit

    styled as Keim v. ADF Midatlantic LLC et al, Case No. 9:12-cv-80577-KAM (S.D. Fla.)

    (“Litigation”) and all claims that relate to or arise out of the Franchise Defendants allegedly

    sending automated text messages to individuals’ cell phones without consent during the Settlement

    Class Period, including all claims under the Telephone Consumer Protection Act (“TCPA”);

           WHEREAS, on May 27, 2012, Keim, individually and on behalf of a putative class, filed

    the Complaint in the United States District Court for the Southern District of Florida, alleging a

    willful violation of the TCPA against the Franchise Defendants;

           WHEREAS, on March 25, 2015, Keim filed an amended pleading naming Pizza Hut as a

    defendant in this action, along with the Franchise Defendants;

           WHEREAS, on June 10, 2015, Keim filed the Second Amended Complaint, which is the

    operative pleading in this case;

           WHEREAS, Keim alleges that Defendants caused promotional text messages to be sent to

    individuals whose telephone number was provided by a third-party without consent in violation of

    the TCPA;

           WHEREAS, Keim alleges that he and other similarly situated individuals are entitled to

    statutory damages as a result;
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 4 of 69
                                                                                     Execution Copy

            WHEREAS, Defendants produced discovery about the merits of the case and the class,

     including the number of affected consumers who allegedly received the text messages at issue,

     that caused the alleged TCPA violations to occur, and the third parties involved in the same;

            WHEREAS, the Litigation has been extensive and has spanned years including, an appeal

     to the Eleventh Circuit after the Court dismissed the Litigation and an appeal to the Eleventh

     Circuit concerning the Court’s order certifying the class;

            WHEREAS, on December 4, 2018, the Court granted Keim’s motion for class

     certification, with modification;

            WHEREAS, class notice has not yet been distributed;

            WHEREAS, Pizza Hut contends that it cannot be held directly or vicariously liable for

     the messages at issue and moved for summary judgment on May 23, 2019, which motion remains

     pending;

            WHEREAS, on August 7, 2019, the Parties attended in-person mediation with the

     Honorable Judge James Holderman (ret.), who is a highly-regarded former federal judge and

     professional mediator with JAMS, in Chicago;

            WHEREAS, at the time of the mediation, discovery was closed and Pizza Hut’s motion

     for summary judgment and Defendants’ motion to decertify the class were pending;

            WHEREAS, the Parties were unable to reach an agreement during the mediation, but

     agreed to continue discussions over the course of the following weeks;

            WHEREAS, the Parties reached a class wide settlement on August 29, 2019.

            WHEREAS, the Parties have engaged in substantial arms-length negotiations to resolve

     the Litigation and all claims made against Defendants with a view by Keim’s counsel toward




                                                     2
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 5 of 69
                                                                                        Execution Copy

     achieving substantial benefits for the Settlement Class, and by all Parties to avoid the cost, delay,

     and uncertainty of further litigation, trial, and appellate practice;

             WHEREAS, based on discovery and the experience of Class Counsel, the Class

    Representative and Class Counsel have concluded that the terms and conditions of this Agreement

    are fair, reasonable, and adequate to the Settlement Class and in the best interest of the Settlement

    Class;

             WHEREAS, the Class Representative, on behalf of himself and as the representative of the

    Settlement Class, and Defendants desire to resolve the dispute between them;

              WHEREAS, Defendants deny any fault, wrongdoing, or liability to Keim, or the

     Settlement Class Members for any relief, but believe the proposed settlement herein is desirable

     in order to avoid the further significant burden, expense, risk, and inconvenience of protracted

     litigation, and the distraction and diversion of its personnel and resources.

              WHEREAS, this settlement has been entered into after the 11th Circuit's rulings in

     Salcedo v Alex Hana. If the Court or the Eleventh Circuit determines there is no Article III

     standing for this Litigation, including the approval process for this Settlement, the Parties agree

     that this settlement shall proceed in state court in Cook County, Illinois.

              NOW, THEREFORE, in exchange for the mutual covenants and promises contained

     herein and other good and valuable consideration, the receipt and sufficiency of which are hereby

     acknowledged, the Parties and their counsel agree that the Litigation and claims are settled on

     the terms and conditions set forth below, subject to Court approval after a hearing and on finding

     that the instant settlement is fair, reasonable, and adequate.

    I.       SETTLEMENT CLASS DEFINITION

             The Court has previously certified the following Class:




                                                       3
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 6 of 69
                                                                                         Execution Copy

                     All persons in the United States who received a text message from
                     Defendants wherein their cellular telephone number was provided by a third
                     party and said text messages were sent using hardware and software owned
                     or licensed to Songwhale or Cellit between November 2010 and January
                     2013. Excluded from the class are all persons who received a text message
                     from Defendants wherein their cellular telephone number was provided by
                     a subscriber of the calling plan.

               Persons in the above class are collectively referenced herein as the “Settlement Class,”

    and individually as “Settlement Class Members.” Excluded from the Class are Defendants, their

    legal representatives, assigns, and successors, and any entity in which the Defendants have a

    controlling interest. Also excluded from the Class is the Judge to whom this case is assigned as

    well as the Judge’s immediate family, and any individual who opts out of the Settlement Class as

    described below.

    II.    OTHER DEFINITIONS

           As used in this Agreement, the following terms have the meanings set forth below. Terms

    used in the singular shall include the plural and vice versa.

          A.          “Agreement” means this Agreement and all attachments and exhibits hereto,

                      which the Parties understand and agree set forth all terms and conditions of the

                      Settlement between them and which is subject to Court approval. It is understood

                      and agreed that Franchise Defendants’ obligations for payment under this

                      Agreement are conditioned on, among other things, Final Approval.

                 B. “Claims Administrator” shall mean Kurtzman Carson Consultants LLC (“KCC”)

                     which, subject to Court approval, shall be responsible for administrative tasks,

                     including, without limitation: (a) arranging for distribution of the Class Notice and

                     Settlement Claim Forms to Settlement Class Members; (b) making any mailings to

                     Settlement Class Members required under the terms of this Agreement;




                                                       4
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 7 of 69
                                                                                   Execution Copy

               (c) forwarding written inquiries from Settlement Class Members to Class Counsel

               or their designee; (d) receiving and maintaining on behalf of the Court and the

               Parties any Settlement Class Member correspondence regarding requests for

               exclusion from the Settlement; (e) establishing the Settlement Website that posts

               notices, Settlement Claim Forms, and other related documents; (f) receiving and

               processing Settlement Claims Forms and distributing payments to Settlement Class

               Members; (g); and otherwise assisting with implementation and administration of

               the terms of this Agreement.

        C.      “Claims Deadline” shall have the same meaning as set forth in the Preliminary

                Approval Order issued by the Court, in substantially the form attached hereto as

                Exhibit 1, the date of which shall be sixty (60) days after the deadline for Full

                Notice to be sent to Settlement Class Members.

        D.      “Class Counsel” means:

                Keith J. Keogh (Fla. Bar No. 126335)
                Amy L. Wells
                KEOGH LAW, LTD
                55 W. Monroe St., Suite 3390
                Chicago, IL 60603

                Scott D. Owens, Esq. (Fla. Bar No. 0597651)
                SCOTT D. OWENS, P.A.
                3800 S. Ocean Dr., Ste. 235
                Hollywood, FL 33019Scott D. Owens
                Scott D. Owens, P.A.
                3800 S. Ocean Drive
                Suite 235
                Hollywood, FL 33019

        E.      “Class Notice” means the notice of the settlement to be sent to class members in

                the form or forms approved by the Court. This includes a “Postcard Notice” that

                shall be sent to all class members by first class mail as provided below. The Parties



                                                 5
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 8 of 69
                                                                                   Execution Copy

                agree to propose approval of the form Postcard Notice attached as Exhibit 2. This

                also includes a “Long Form Notice” that shall be posted on the Settlement Website.

                The Parties agree to propose approval of the form Long Form Notice attached as

                Exhibit 3.

        F.      “Class Representative” or “Named Plaintiff” refers to Plaintiff Brian Keim.

        G.      “Complaint” means the original complaint filed in this lawsuit dated May 27,

                2012, that was filed with the Court in this Litigation.

        H.      “Counsel for Defendants” means:

                David S. Almeida, Esq.
                Mark S. Eisen, Esq.
                BENESCH, FRIEDLANDER,
                COPLAN & ARONOFF LLP
                333 W. Wacker Drive,
                Suite 1900
                Chicago, IL 60606

                Jordon S. Kosches, Esq.
                GRAYROBINSON, P.A.
                333 SE 2nd Avenue, Suite 3200
                Miami, Florida 33131

        I.      “Court” means the United States District Court for the Southern District of Florida,

                where the Litigation is pending.

        J.      “Effective Date” means the date on which the Order of Final Approval becomes

                Final.

        K.      “Fairness Hearing” means a hearing set by the Court to take place no sooner than

                200 days after entry of the Preliminary Approval Order for the purpose of:

                (i) determining the fairness, adequacy, and reasonableness of this Agreement and

                associated settlement pursuant to class action procedures and requirements; and

                (ii) entering the Order of Final Approval.



                                                   6
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 9 of 69
                                                                                    Execution Copy

        L.      “Final” or “Finally Approved” or “Final Approval” of this Agreement means the

                later of the date that (i) the time has run for any appeals from the Order of Final

                Approval or (ii) any such appeals have been resolved in favor of approving, or

                affirming the approval of, this Agreement.

        M.      “Full Notice” shall mean the Postcard Notice mailed to the class members, and the

                Longform Notice posted on the Settlement Website, in substantially the forms

                attached as Exhibits 2 and 3, respectively, to this Agreement. Full Notice shall

                be effectuated not less than ninety (90) days before the date set by the Court for

                the Final Approval Hearing.

        N.      “Incentive Payment” means any approved payment to the Class Representative

                that is further described in Section III(F)(2) of this Agreement.

        O.      “Objection Deadline” means the date identified in the Preliminary Approval Order

                and Class Notice by which a Settlement Class Member must serve written

                objections, if any, to the Settlement in accordance with Section IV(B)(5) of this

                Agreement to be able to object to the Settlement. The Objection Deadline shall be

                sixty (60) days after the deadline for the Full Notice to be sent to Settlement Class

                Members.

        P.      “Opt-Out Deadline” means the date identified in the Preliminary Approval Order

                and Class Notice by which a Request for Exclusion must be filed in writing with

                the Settlement Administrator in order for a Settlement Class Member to be

                excluded from the Settlement Class. The Opt-Out Deadline shall be no later than

                sixty (60) days after the deadline for the Postcard Notice to be sent to Settlement

                Class Members.




                                                 7
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 10 of
                                      69
                                                                  Execution Copy

       Q.      “Order of Final Approval” or “Final Approval Order” means the order entered by

               the Court that: (a) approves this Agreement, (b) finds the settlement to be fair,

               reasonable, and adequate in accordance with the Federal Rules of Civil Procedure,

               (c) makes such other findings and determinations as the Court deems necessary

               and appropriate to effectuate the terms of this Agreement, including ruling on

               Class Counsel’s application for attorneys’ fees and expenses, the Incentive

               Payments for the Class Representatives, and (d) dismisses with prejudice the

               claims of the Class Representative and all Settlement Class Members who do not

               opt out as provided by this Agreement. The Parties agree to propose entry of the

               form of Order of Final Approval attached as Exhibit 4.

       R.      “Parties” means Plaintiff, Settlement Class Members who do not opt out and

               Defendants.

       S.      “Preliminary Approval Date” means the date on which the Court enters the

               Preliminary Approval Order.

       T.      “Preliminary Approval Order” means an order entered by the Court provisionally

               certifying the Settlement Class and granting preliminary approval to the

               settlement. The Parties agree to propose entry of the form of Preliminary Approval

               Order attached as Exhibit 1.

       U.      “Protective Order” means the stipulated confidentiality agreement and order

               governing the exchange of confidential information that the Parties will

               collectively request that the Court enter at the time of Plaintiff’s motion for

               preliminary approval.

       V.      “Release” means all of the releases contained in this Agreement.




                                               8
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 11 of
                                      69
                                                                  Execution Copy

       W.      “Released Claims” means any and all claims, actions, causes of action, rights,

               suits, defenses, debts, sums of money, payments, obligations, promises, damages,

               penalties, attorneys’ fees, costs, liens, judgments, and demands of any kind

               whatsoever, whether at law or equity, that each member of the Settlement Class

               may have or may have had in the past, whether in arbitration, administrative, or

               judicial proceedings, whether as individual claims or as claims asserted on a class

               basis, whether past or present, mature or not yet mature, known or unknown,

               suspected or unsuspected, whether based on federal, state, or local law, statute,

               ordinance, regulation, contract, common law, or any other source, that were or

               could have been asserted in the Litigation against the Releasees in connection with,

               relating to or arising from any communications and/or telephone calls or text

               messages received from or initiated by Defendants or the Releasees. This shall

               include, but not be limited to, any claimed violation(s) of the TCPA, or any federal,

               state, and/or common laws governing the use of an automatic telephone dialing

               system and/or calls or texts to cellular phones, and the tort of Invasion of Privacy

               by Intrusion Upon Seclusion, known or unknown, through the Preliminary

               Approval Date.

       X.      “Releasees” means and refers to the Defendants ADF Midatlantic, LLC, American

               Huts Inc., ADF Pizza I, LLC, ADF PA, LLC and Pizza Hut, LLC, and their

               subsidiaries, parent companies, agents, vendors, predecessors in interest and/or

               ownership, successors in interest and/or ownership, affiliates of the Franchise

               Defendants and Pizza Hut, partners, licensees, assignees, insurers, including

               claims under any and all insurance policies, and estates, and each of the




                                                9
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 12 of
                                      69
                                                                  Execution Copy

               foregoing’s respective past, present, and future officers, directors, attorneys,

               shareholders, indemnitees, predecessors, successors, trusts, trustees, partners,

               associates, principals, divisions, employees, insurers, any and all insurance

               policies, members, managers, agents, representatives, brokers, consultants, heirs,

               and assigns.

       Y.      “Releasing Settlement Class Members” means Keim and all Settlement Class

               Members, other than those who submit timely and proper Opt-Out Requests, and

               each of their respective executors, representatives, heirs, spouses, partners,

               predecessors, assigns, beneficiaries, successors, bankruptcy trustees, agents,

               attorneys, and all those who claim through them or on behalf, and, if relevant, any

               co-signer, co-buyer, or co-borrower or guarantors.

       Z.      “Request for Exclusion” means the written request that Settlement Class Members

               are required to timely submit in order to opt out of the Settlement Class and this

               Settlement Agreement.

       AA.     “Settlement Amount” means the six million dollars ($6,000,000.00) Settlement

               Fund that the Franchise Defendants have agreed to make available on behalf of all

               Defendants to settle this case pursuant to this Agreement. This represents the total

               maximum amount of Defendants’ obligation—to be paid by the Franchise

               Defendants—to make payments pursuant to this Agreement. The Parties further

               agree that the Franchise Defendants are the only Parties that are obligated to make

               any payments under the terms of this Agreement, that Pizza Hut has no obligation

               to make available or to pay anything to settle this case pursuant to this Agreement,

               and that the Class Representative and all Releasing Settlement Class Members are




                                               10
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 13 of
                                      69
                                                                  Execution Copy

               barred from seeking any such payment from Pizza Hut. The Franchise Defendants

               need not segregate funds or otherwise create special accounts to hold the

               Settlement Amount and will not relinquish control of any money except as detailed

               herein. Responsibility for the Settlement Amount and Settlement Payments shall

               be apportioned 60% to ADF Midatlantic, LLC, ADF Pizza I, LLC and ADF PA,

               LLC, collectively, and 40% to American Huts Inc., except that each Franchise

               Defendant shall be jointly and severally liable for the entire Settlement Amount.

       BB.     “Settlement Claim Form” means an electronic or paper document, in the form

               approved by the Court, to be completed by Settlement Class Members and

               submitted to the Claims Administrator to receive a share of the settlement. The

               Parties agree to propose approval of the Settlement Claim Form attached as

               Exhibit 5.

       CC.     “Settlement Class List” means the list of individuals falling within the Settlement

               Class.

       DD.     “Settlement Class Period” means the time period between November 2010 and

               January 2013.

       EE.     “Settlement Claim Payments” means the amount necessary to pay total timely and

               approved claims by Settlement Class Members.

       FF.     “Settlement Payments” means the payment necessary to cover (i) Settlement

               Claim Payments, (ii) attorneys’ fees and costs approved by the Court, (iii) any

               Incentive Payment, and (iv) the costs of notice and administration. The Franchise

               Defendants shall make the Settlement Payments as set forth herein, but in no event

               shall the Settlement Payments exceed the Settlement Amount.




                                               11
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 14 of
                                      69
                                                                  Execution Copy

          GG.      “Settlement Website” means the website prepared by the Claims Administrator in

                   connection with the process of providing notice to Settlement Class Members as

                   further described in Section II(B) of this Agreement.

   III.    SETTLEMENT TERMS

           A.     Funding the Settlement

           In full and final settlement of the claims of all Settlement Class Members, the Franchise

   Defendants shall, on behalf of the Defendants, pay the Settlement Payments up to but no more

   than the Settlement Amount. The Settlement Payments shall exhaust and fully satisfy any and all

   payment obligations of Defendants under this Settlement Agreement, and shall extinguish entirely

   any further obligation, responsibility, or liability to pay any additional expenses, costs, sums, taxes,

   or payments of any kind to the Class Representative, the Settlement Class Members, the Settlement

   Administrator, or to any of their respective counsel, experts, advisors, agents, and representatives.

            The Franchise Defendants shall, on behalf of the Defendants, pay the Settlement

    Payments to the Claims Administrator within thirty (30) days after the Effective Date. Any part

    of the Settlement Amount that is not used to make the Settlement Payments shall remain the

    property of the Franchise Defendants. The Settlement Amount and structure of this Settlement

    are material terms.

           B.     All Released Claims Satisfied by Settlement Fund

           Each Settlement Class Member shall look solely to the Settlement Payments for settlement

   and satisfaction of all Released Claims as provided in this Agreement.

           C.     Settlement Fund

           The Settlement Fund shall consist of the $6,000,000 Settlement Amount made available to

   pay Settlement Payments including each Settlement Class Member who submits a timely and




                                                     12
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 15 of
                                      69
                                                                  Execution Copy

   accepted Settlement Claim for a single payment for any and all texts received from Defendants

   without prior express consent between November 2010 and January 2013. The maximum payment

   to any Settlement Class Member who submits a timely and accepted Settlement Claim Form under

   this Settlement shall not exceed $400. Should the Settlement Claim Payments, when combined

   with the remainder of the Settlement Payments, exceed the Settlement Amount, the Settlement

   Claim Payments will be reduced on a pro rata basis such that the Settlement Amount is not

   exceeded.

          The distribution for any valid claim shall be as follows:

           i.       Settlement awards shall be paid by check. The Claims Administrator shall mail,

                    by first-class mail, a check to each claiming Settlement Class Member with a

                    timely and approved claim within 45 days after the Effective Date. Checks will

                    be valid for 120 days from the date on the check.

          ii.       Remaining Funds. Any amounts remaining as a result of uncashed checks shall

                    be sent to a Cy Pres the parties agree on subject to Court approval or if the parties

                    cannot agree, the Cy Pres approved by the Court after the Parties submit their

                    recommendation to the Court.

          D.      Attorneys’ Fees and Class Representative Incentive Payment

          The Franchise Defendants shall, on behalf of the Defendants, pay the Settlement Payments

   to the Claims Administrator within thirty (30) days after the Effective Date. To the extent that the

   Court orders an award of attorneys’ fees and expenses to any Class Counsel, or an Incentive

   Payment to the Class Representative, such awards will be paid from the Settlement Fund within

   forty-five (45) days after the Effective Date.




                                                    13
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 16 of
                                      69
                                                                  Execution Copy


                  1.      Attorneys’ Fees and Expenses

          Class Counsel will petition the Court for an award of reasonable attorneys’ fees, which

   shall be inclusive of all costs and expenses, to be paid solely from the Settlement Amount. This

   award shall be Class Counsel’s total recovery for attorneys’ fees, costs, and adequately supported

   expenses of any kind (including, but not limited to, mediation fees, travel, filing fees, court

   reporter, and videographer expenses, expert fees and costs, subpoena costs, and document review

   and production costs). Class Counsel shall be responsible for allocating and shall allocate all

   attorneys’ fees that are awarded by the Court among Class Counsel, and Defendants shall have no

   responsibility, role, or liability in connection with such allocation. The Full Notice shall advise

   the class on the amount sought. Defendants retain the right to object to Class Counsel’s petition.

                  2.      Class Representative Incentive Payment

          Class Counsel will petition the Court for an Incentive Payment for the service to the

   Settlement Class and the time and effort that the Class Representative personally invested in this

   Litigation, to be paid solely from the Settlement Amount. The Full Notice shall advise the class

   on the amount sought. Defendants retain the right to object to Class Counsel’s petition.

          G.      Motion for Preliminary Approval

          Concurrent with submission of this Agreement for the Court’s consideration, Class

   Counsel shall submit to the Court a motion for preliminary approval of this Agreement. The

   motion, which shall be provided to Defendants at least 7 days prior to filing, shall seek entry of a

   Preliminary Approval Order substantially in the form attached hereto as Exhibit 1.




                                                   14
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 17 of
                                      69
                                                                  Execution Copy


   IV.    CLAIMS ADMINISTRATION

          A.     Claims Administrator

          The Claims Administrator shall be responsible for disseminating information to Settlement

   Class Members concerning settlement procedures. In addition, the Claims Administrator shall (i)

   process Requests for Exclusion, (ii) receive all opt-out forms and documentation, (iii) receive,

   process, classify, and pay claims as provided in this Agreement and any applicable orders of the

   Court, and (iv) operate under the continuing supervision of the Court. The Class Administrator

   will invoice the Franchise Defendants directly for start-up and initial Class Notice costs at any

   time after entry of the Preliminary Approval Order and will bill the Franchise Defendants monthly

   for incurred fees and expenses thereafter. The Class Administrator will complete and provide to

   the Franchise Defendants any W9 forms necessary for the Franchise Defendants to pay for the

   costs of notice and administration. The Parties agree that Pizza Hut has no obligation to pay for

   any of the services provided by the Class Administrator and that the Class Administrator may not

   seek any such payments from Pizza Hut

          B.     Notice

                 1.       Settlement Class List

          Within 7 days of the Preliminary Approval Date, Class Counsel shall provide the Claims

   Administrator the Class List, along with mailing addresses Class Counsel has identified to date.

   Within 21 days thereafter, the Claims Administrator shall perform a reverse look-up to identify

   any addresses that Class Counsel was unable to identify.

                 2.       Mailing

          A copy of the Postcard Notice substantially in the form attached hereto as Exhibit 2 shall

   be mailed by first class U.S. mail to every Settlement Class Member for which there is address




                                                  15
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 18 of
                                      69
                                                                  Execution Copy

   information, by the deadline established by the Preliminary Approval Order, which shall be at least

   14 days after the deadlines established in Section IV(B)(1). Such mailing shall be completed by

   the Claims Administrator.

                  3.     Settlement Website

          By the deadline for disseminating the Class Notice, the Claims Administrator shall

   establish and maintain the Settlement Website, which, among other things, (i) enables Settlement

   Class Members to submit a claim and access and download the Settlement Claim Form; (ii)

   provides contact information for Class Counsel, and (iii) provides access to relevant documents.

   Such documents shall include this Agreement and Class Notice; the Preliminary Approval Order;

   the Complaint; and, when filed, the Order of Final Approval. The Class Notice shall include the

   address (URL) of www.PizzaTCPAsettlement.com for the Settlement Website. The Claims

   Administrator shall maintain the Settlement Website until at least 45 days following the mailing

   of settlement checks to the Settlement Class Members.

                  4.     IVR

          By the deadline for mailing the Class Notice, the Claims Administrator shall establish and

   maintain a toll free number that maintains an IVR system to answer questions and allow Settlement

   Class Members who have a claim ID form received through the Postcard Notice to submit a claim

   and to verify membership in the Settlement Class, subject to penalty of perjury.

                  5.     Opt-Out

          The Full Notice shall provide a procedure whereby Settlement Class Members may exclude

   themselves from the Settlement Class by mailing a Request for Exclusion by the Opt-Out Deadline.

   Any Settlement Class Member who does not validly and timely submit a Request for Exclusion




                                                   16
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 19 of
                                      69
                                                                  Execution Copy

   before the Opt-Out Deadline shall be deemed a Settlement Class Member and shall be bound by

   the terms of this Agreement and all subsequent proceedings, orders, and judgments.

          To be valid, the Request for Exclusion must: (a) identify the case name; (b) identify the

   name and address of the Settlement Class Member; (c) identify the telephone number of the

   Settlement Class Member at which the message(s) at issue were received; (d) be personally signed

   by the Settlement Class Member requesting exclusion; and (e) contain a statement that indicates a

   desire to be excluded from the Settlement Class in the Litigation, such as “I hereby request that I

   be excluded from the proposed Settlement Class in Keim v. ADF Midatlantic, LLC, et al, Case No.

   9:12-cv-80577-KAM.” Class, mass and group Requests for Exclusion are prohibited. Any

   Settlement Class Member who does not opt out of the Settlement in the manner described herein

   shall be deemed to be part of the Settlement Class, and shall be bound by all subsequent

   proceedings, orders, and judgments. A Settlement Class Member who desires to opt out must take

   timely affirmative written action pursuant to this Agreement, even if the Settlement Class Member

   desiring to opt out of the Settlement Class (a) files or has filed a separate action against any of the

   Releasees, or (b) is, or becomes, a putative class member in any other class action filed against

   any of the Releasees

                  6. Objections

          The Full Notice, shall also describe the procedure for Settlement Class Members to object

   to the settlement set forth herein and any of its terms. Objections must be received by the Objection

   Deadline. To be valid, the written objection must include: (a) the case name and caption, Keim v.

   ADF Midatlantic, LLC, et al, Case No. 9:12-cv-80577-KAM; (b) the name, address, and telephone

   number of the Settlement Class Member objecting and, if represented by counsel, of his/her

   counsel; (c) the telephone number of the Settlement Class Member at which the message(s) at




                                                     17
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 20 of
                                      69
                                                                  Execution Copy

   issue were received; (d) a description of the specific basis for each objection raised; (e) a list of

   any other objections filed in any court for the past five (5) years; (f) if he or she is represented by

   counsel, a list of objections filed by that counsel in any court for the past (5) years; (g) any and all

   agreements that relate to the objection or the process of objecting—whether written or oral—

   between objector or objector’s counsel and any other person or entity; and (h) a statement of

   whether he/she intends to appear at the Final Approval Hearing, either with or without counsel.

   Class, mass and group objections are prohibited. Any Settlement Class Member who fails to object

   to the Settlement in the manner described in the Class Notice and consistent with this Section shall

   be deemed to have waived any such objection, shall not be permitted to object to any terms or

   approval of the Settlement at the Final Approval Hearing, and shall be foreclosed from seeking

   any review of the Settlement or the terms of the Agreement by appeal or other means.

                  7.      Non-Approval of Agreement

          This Agreement is conditioned on Final Approval without material modification by the

   Court. In the event that the Agreement is not so approved, the Parties shall have the right to

   withdraw from the Agreement and return to the status quo ante as of the date of this Agreement,

   as if no Agreement had been negotiated or entered into. Moreover, the Parties shall be deemed to

   have preserved all of their rights or defenses as of the date of the Agreement, and shall not be

   deemed to have waived any substantive, evidentiary, procedural, or other rights of any kind that

   they may have as to each other or any member of the Settlement Class. This Settlement, for

   purposes of clarification, is not dependent or conditioned upon the Court approving Plaintiff’s

   request for an Incentive Payment and/or Class Counsel’s requests for attorneys’ fees and expenses,

   or awarding the particular amounts sought by Plaintiff and/or Class Counsel. In the event the Court




                                                     18
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 21 of
                                      69
                                                                  Execution Copy

   declines Plaintiff’s and/or Class Counsel’s requests or awards less than the amounts sought, the

   settlement will continue to be effective and enforceable.

          In the event that the Agreement is approved without material modification by the Court,

   but is later reversed or vacated on appeal, each of the Parties shall have a right to withdraw from

   the Agreement and return to the status quo ante as of the date of this Agreement, for all litigation

   purposes, as if no Agreement had been negotiated or entered into, and shall not be deemed to have

   waived any substantive, evidentiary, procedural, or rights of any kind that they may have as to

   each other or any member of the Settlement Class.

                  8.      Defendants’ Rights to Terminate Agreement

          Defendants’ willingness to settle this Litigation on a classwide basis and to agree to the

   certification of the Settlement Class is dependent upon achieving finality in this Litigation, and the

   desire to avoid further expense in this Litigation. Consequently, Defendants shall have the right

   in its sole discretion to terminate this Settlement Agreement, declare it null and void, and have no

   further obligations under this Settlement Agreement to Plaintiff, Settlement Class Members or

   Class Counsel if any of the following conditions subsequently occurs: (1) the Court fails or

   declines to grant Preliminary Approval pursuant to the terms of the Preliminary Approval Order;

   (2) the Court fails or declines to grant Final Approval pursuant to the terms of the Final Approval

   Order; (3) the Effective Date does not occur for any reason, including the entry of an order by any

   court that would require either modification or termination of the Settlement Agreement or Final

   Approval Order; (4) if the percentage of Settlement Class Members who properly and timely

   exercise their right to opt out of the Settlement Class exceeds 10% of the total number of

   Settlement Class Members, (5) any of the other conditions described in this Settlement, including

   any Exhibits, as a basis for termination or cancellation occur.




                                                    19
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 22 of
                                      69
                                                                  Execution Copy


                  9.       CAFA Notice

          Defendants, through the Class Administrator, will serve notices under the Class Action

   Fairness Act of 2005, 28 U.S.C. § 1715, within the timelines specified by 28 U.S.C. § 1715(b).

          C.      Claims Process

          In order to make a claim, a Settlement Class Member must submit a completed Settlement

   Claim Form in compliance with the procedures set forth in the Class Notice, Preliminary Approval

   Order, and Order of Final Approval. All Settlement Claim Forms must be submitted by the Claims

   Deadline as set forth in the Class Notice. To constitute a valid claim, the contact information

   provided by the Settlement Class Member must match one of (i) the phone number, (ii) name

   and/or (iii) address in the Settlement Class List. The Claims Administrator shall be responsible

   for evaluating claims against the Class List and shall provide to Class Counsel and Counsel for

   Defendants any rejected claims. Any Settlement Claim Form submitted after the Claims Deadline

   shall be deemed an untimely and invalid claim.

          D.      Information

          At least fourteen days (14) prior to the Final Approval, the Claims Administrator shall

   prepare and disseminate to counsel an initial list that shall identify each Settlement Class Member

   that files a timely and approved Settlement Claim Form; the anticipated Settlement Class Payments

   under the Agreement; the deliverable address for each Settlement Class Member that files a timely

   and approved Settlement Claim Form; and any Settlement Class Members who have opted out of

   the Settlement Class.

          E.      Distribution

          The Claims Administrator shall distribute the Settlement Payments in accordance with the

   terms of this Agreement by: (a) paying any Incentive Award to the Named Plaintiff and any




                                                    20
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 23 of
                                      69
                                                                  Execution Copy

   attorneys’ fees (inclusive of costs and expenses) to Class Counsel within forty-five (45) days after

   the Effective Date; and (b) making any Settlement Claim Payments within forty-five (45) days

   after the Effective Date.

          F.       Retention of Records

          The Claims Administrator shall retain all records relating to payment of claims under this

   Agreement for a period of five (5) years from the Effective Date. The confidentiality of those

   records shall be maintained in accordance with the Preliminary Approval Order.

   V.     EXCLUSIVE REMEDY/DISMISSAL OF CLAIMS/JURISDICTION

          A.       Exclusive Remedy

          This Agreement shall be the exclusive remedy for any and all Released Claims, any claim

   arising out of the subject matter of this Agreement, and any complaint by the Settlement Class or

   any Settlement Class Member related to the Released Claims. This Agreement shall be binding

   upon, and inure to the benefit of the Parties’ successors and assigns.

          B.       Dismissal of Claims

          The Parties agree that upon the Effective Date, the Litigation shall be dismissed with

   prejudice in accordance with the Order of Final Approval, substantially in the form attached hereto

   as Exhibit 4.

          C.       Continuing Jurisdiction of Court

          The Court shall retain exclusive and continuing jurisdiction over this Litigation, the Parties,

   and this Agreement with respect to the performance of its terms and conditions (and disputes

   arising out of or relating to this Agreement), the proper provision of all benefits, and the

   implementation and enforcement of its terms, conditions, and obligations.




                                                    21
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 24 of
                                      69
                                                                  Execution Copy


   VI.    RELEASES

          A.      Upon the Effective Date of this Agreement, the Releasing Settlement Class

   Members shall release and forever discharge the Releasees from the Released Claims. The

   Settlement Class and each Settlement Class Member covenant and agree that they shall not

   hereafter seek to establish liability against any of the Releasees based, in whole or in part, on any

   of the Released Claims.

          B.      The Released Claims also include a release of all the claims for Attorneys’ Fees,

   costs and expenses incurred by Releasing Settlement Class Members or by the Class Counsel or

   any other attorney in connection with the Litigation, and this Settlement, and all claims related to

   conduct in discovery in the Litigation.

          C.      Releasing Settlement Class Members understand and agree that the release of the

   Released Claims is a full and final general release applying to both those Released Claims that are

   currently known, anticipated, or disclosed to Releasing Settlement Class Members and to all those

   Released Claims that are presently unknown, unanticipated, or undisclosed to any Releasing

   Settlement Class Members arising out of the alleged facts, circumstances, and occurrences

   underlying the claims set forth in the Litigation. Releasing Settlement Class Members

   acknowledge that the facts could be different than they now know or suspect to be the case, but

   they are nonetheless releasing all such unknown claims. In exchange for the good and valuable

   consideration set forth herein, all Releasing Settlement Class Members further waive any and all

   rights or benefits that they as individuals or as Settlement Class Members may now have as a result

   of the alleged facts, circumstances, and occurrences underlying the claims set forth or that could

   have been set forth in the Litigation under the terms of Section 1542(a) of the California Civil

   Code (or similar statute in effect in any other jurisdiction), which provides as follows:




                                                    22
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 25 of
                                      69
                                                                  Execution Copy


                   A general release does not extend to claims that the creditor or releasing
                   party does not know or suspect to exist in his or her favor at the time of
                   executing the release and that, if known by him or her, would have materially
                   affected his or her settlement with the debtor or released party.

          D.      The Parties acknowledge that this Settlement, including the releases provided in

   this section, reflects a compromise of disputed claims.

          E.      The Final Approval Order shall dismiss the Litigation with prejudice and shall

   incorporate the terms of this release.

   VII.   MISCELLANEOUS PROVISIONS

          A.      Cooperation to Facilitate this Settlement

          The Parties agree that they shall work together in good faith to facilitate this Agreement,

   as well as undertake any required steps to effectuate the purposes and intent of this Agreement.

          B.      Representation by Counsel

          The Parties represent and warrant that they have been represented by, and have consulted

   with, the counsel of their choice regarding the provisions, obligations, rights, risks, and legal

   effects of this Agreement and have been given the opportunity to review independently this

   Agreement with such legal counsel and agree to the particular language of the provisions herein.

          C.      No Admission of Liability

          Nothing in this Agreement, or the Parties’ willingness to enter into this Agreement, shall

   be construed as an admission by any person or entity, of any liability or wrongdoing of any Party,

   or of the truth of any allegations made by the Class Representative, on behalf of himself or the

   Settlement Class, against Defendants, or the propriety of certifying the class or providing notice

   in an adversarial context. Defendants expressly deny and disclaim any liability or wrongdoing.

   The existence, contents, and terms of Agreement, and any negotiations, statements, or proceedings

   in connection therewith, shall not be admissible as evidence for any purpose in any proceeding,


                                                   23
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 26 of
                                      69
                                                                  Execution Copy

   except solely for purposes of enforcement of the Agreement’s terms; however, this Agreement

   may be used by either Party and pleaded as a full and complete defense to any action, suit, or other

   proceeding that has been or may be instituted, prosecuted, or attempted with respect to any of the

   Released Claims, and may be filed, offered, and received into evidence, and otherwise used for

   such defense.

          D.       Contractual Agreement

          The Parties understand and agree that all terms of this Agreement are contractual and are

   not a mere recital, and each signatory warrants that he or she is competent and possesses the full

   and complete authority to execute and covenant to this Agreement on behalf of the Party that he

   or she represents.

          E.       Change of Time Periods

          The time periods and/or dates described in this Agreement with respect to the giving of

   notices and hearings are subject to approval and change by the Court or by written agreement of

   Class Counsel and Counsel for Defendants, without notice to Settlement Class Members. The

   Parties reserve the right, by agreement and subject to Court approval, to grant any reasonable

   extension of time that might be needed to carry out any of the provisions of this Agreement.

          F.       Integration

          This Agreement constitutes a single, integrated written contract expressing the entire

   agreement of the Parties relative to the subject matter hereof. This Agreement supersedes all prior

   representations, agreements, understandings, both written and oral, among the Parties, or any of

   them, with respect to the subject matter of this Agreement.           No covenants, agreements,

   representations, or warranties of any kind whatsoever have been made by any Party hereto, except

   as provided for herein, and no Party is relying on any prior oral or written representations,




                                                   24
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 27 of
                                      69
                                                                  Execution Copy

   agreements, understandings, or undertakings with respect to the subject matter of this Agreement.

   This Agreement does not impact the validity of any preexisting arbitration or warranty agreements

   between Defendants and any Settlement Class Members.

           G.     Taxes

           Defendants shall not be obligated to compute, estimate, or pay any taxes on behalf of

   Named Plaintiff, any Settlement Class Member, Class Counsel, and/or the Class Administrator.

   The Class Administrator shall collect tax information from the Named Plaintiff, any Settlement

   Class Member and/or Class Counsel as necessary or required by law. The Class Administrator

   will also collect and provide to the Franchise Defendants any and all necessary tax documentation,

   including W9 forms, to effectuate the Settlement Payments.

           H.     Drafting

           The Parties agree that no single Party shall be deemed to have drafted this Agreement, or

   any portion thereof, for purpose of the invocation of the doctrine of contra proferentem. This

   Agreement is a collaborative effort of the Parties and their respective attorneys.

           I.     Costs

           Except as otherwise provided herein, each Party shall bear its own legal and other costs

   incurred in connection with the Released Claims, including the preparation and performance of

   this Agreement.

           J.     Modification or Amendment

           This Agreement may not be modified or amended, nor may any of its provisions be waived,

   except by a writing signed by the Parties who executed this Agreement or their successors-in-

   interest.




                                                    25
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 28 of
                                      69
                                                                  Execution Copy


              K.     No Waiver

              The failure of a Party hereto to insist upon strict performance of any provision of this

   Agreement shall not be deemed a waiver of such Party’s rights or remedies or a waiver by such

   Party of any default by another Party in the performance or compliance of any of the terms of this

   Agreement. In addition, the waiver by one Party of any breach of this Agreement by another Party

   shall not be deemed a waiver of any other prior or subsequent breach of this Agreement.

              L.     Severability

              Should any part, term, or provision of this Agreement be declared or determined by any

   court or tribunal to be illegal or invalid, the Parties agree that the Court may modify such provision

   to the extent necessary to make it valid, legal, and enforceable. In any event, such provision shall

   be separable and shall not limit or affect the validity, legality, or enforceability of any other

   provision hereunder; provided, however, that the terms of this Section VII(L) shall not apply

   should any court or tribunal find any part, term, or provision of Section III or of the release, as set

   forth in Section VI, to be illegal or invalid in any manner.

              M.     No Violation of Law or Agreement

              The execution, delivery, and performance of this Agreement by the Parties hereto does not

   and will not, conflict with, violate, result in a breach of, or cause a default under, (a) any applicable

   provision of any federal, state, or local law or regulation, (b) any provision of any order, arbitration

   award, judgment, or decree, or (c) any provision of any agreement or instrument applicable to the

   Parties.

              N.     Successors

              This Agreement shall be binding upon and inure to the benefit of the heirs, successors, and

   assigns of the Parties hereto.




                                                      26
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 29 of
                                      69
                                                                  Execution Copy


          O.      Choice of Law

          All terms and conditions of this Agreement shall be governed by and interpreted according

   to the laws of the state of Florida, without reference to its conflict of law provisions, except to the

   extent that federal law governs. The adequacy of the settlement, any determination regarding Class

   Counsel’s fees and expenses, and any Incentive Payment shall be governed by federal law.

          P.      Fair and Reasonable

          The Parties and their counsel believe that this Agreement is a fair and reasonable

   compromise of the disputed claims, it is in the best interests of the Parties, and have arrived at this

   Agreement as a result of extensive arms-length negotiations.

          Q.      Headings

          All headings contained herein are for informational purposes only and do not constitute a

   substantive part of this Agreement. In the event of a dispute concerning the terms and conditions

   of this Agreement, the headings shall be disregarded.

          R.      Exhibits

          The Exhibits to this Agreement are expressly incorporated and made part of the terms and

   conditions set forth herein.

          S.      Counterparts

          This Agreement may be executed in one or more counterparts. All executed counterparts,

   and each of them, shall be deemed to be one and the same instrument provided that counsel for the

   Parties to this Agreement shall exchange among themselves original signed counterparts.

          T.      Facsimile and Electronic Mail

          Transmission of a signed Agreement by facsimile or electronic mail shall constitute receipt

   of an original signed Agreement by mail.




                                                     27
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 30 of
                                      69
                                                                  Execution Copy


          U.      Warranty of Signature

          Each signer of this Agreement represents and warrants that he or she is authorized to

   execute this Agreement in his or her official capacity on behalf of the Party to this Agreement for

   which he or she is signing and that this Agreement is binding on the principal represented by that

   signatory.

          V.      No Assignment

          Each Party represents and warrants that such Party has not assigned or otherwise

   transferred (via subrogation or otherwise) any right, title, or interest in or to any claims, causes of

   action, or demands which were or could have been, or ever could be asserted against any Party and

   that are released in this Agreement, or which were, could have been, or ever could be asserted

   against any Party.

          W.      Settlement To Proceed Regardless If The Court Or The Eleventh Circuit
                  Determines That The Court Lacks Subject Matter Jurisdiction

          Should the Court or the Eleventh Circuit determine that the Court lacks subject matter

   jurisdiction prior to the Settlement becoming Final, the Parties agree as follows:

            1.    The Parties shall proceed with this Settlement, without material change other than

   what may be necessary to accommodate a change to a state court jurisdiction and setting, in Cook

   County, Illinois, provided that Plaintiff files the latest amended complaint in substantially identical

   form except as to formatting and modifying to conform with state court Rules in the Circuit Court

   for Cook County Illinois;

          2.      Plaintiff shall file the same or materially the same motion for preliminary approval

   contemplated by Section III(G) of this Agreement except with updated case law, along with this

   Agreement;




                                                     28
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 31 of
                                      69
                                                                  Execution Copy

          3.      The Parties agree to propose materially the same proposed Preliminary Approval

   Order, Final Approval Order, Class Notice, and Settlement Claim Form proposed here; the only

   material changes that shall be made, and only if deemed necessary, shall be to reflect the change

   of court, the passage of time, any need for a new state court presiding over the matter to make its

   own findings regarding the propriety of certifying the Settlement Class, and any other change in

   circumstances the Parties to this Settlement mutually agree is needed to secure the final approval

   of this Agreement;

          4.      Defendants hereby waives any statute of limitations defense it might have against

   Plaintiff or any Settlement Class Member created as a result of the need to refile the case in state

   court because a federal court determined that it lacked subject matter jurisdiction.

          5.      Should this settlement need to be refiled in and proceed in Cook County, Illinois,

   any additional costs of notice and administration (i.e., to send out a secondary or additional notice)

   shall be borne solely and exclusive by Class Counsel and shall not come from the Settlement

   Amount. Further, Class Counsel shall not seek any additional fees, costs or other expenses as a

   result of having to refile in and proceed in Cook Count, Illinois.

          IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed by

   themselves or by their duly authorized representatives:



    Dated: ____________________              By:         ______________________________
                                                         Brian Keim
                                                         Plaintiff and Class Representative




                                                    29
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 32 of
                                      69
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 33 of
                                      69
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 34 of
                                      69

                                                                       Execution Copy



      Dated: --------              By:        AMERICAN HUTS, INC.




                                              Name:
                                                       ---------
                                              Title:


      Dated: --------              By:        ADF PIZZA I, LLC




                                              Name: ----------

                                              Title:


      Dated:                _      By:        ADF PA, LLC




                                              Name:

                                              Title:



      oa If2as/ra                  By:        PIZZA HUT, LLC



                                              4r"
                                              Nae k Bae-ker
                                              Tue. WR 3-a'hh'reno

               10/29/19
      Dated: --------              By:
                                              David S. Almeida
                                              Mark Eisen
                                              Jordon S. Kosches
                                              Counsel for Defendants



                                         31
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 35 of
                                      69




                    EXHIBIT 1
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 36 of
                                      69


                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION

   BRIAN KEIM, on behalf of himself and all                )
   others similarly situated,                              )
                                                           )    Case No. 9:12-cv-80577-KAM
           Plaintiff,                                      )
   v.                                                      )
                                                           )    Hon. Judge Kenneth A. Marra
   ADF MIDATLANTIC, LLC, et al.,                           )
                                                           )
           Defendants.
                                                           )    Magistrate Judge William Matthewman
                                                           )


           [PROPOSED] ORDER (1) PRELIMINARILY APPROVING CLASS ACTION
           SETTLEMENT, (2) APPROVING NOTICE PLAN AND (3) SETTING FINAL
                               APPROVAL HEARING

            This matter came before the Court on Plaintiff’s Motion for Preliminary Approval of the

   proposed class action settlement (the “Settlement”) of the case styled Keim v. ADF Midatlantic,

   et al., Case 9:12-cv-80577-KAM (“Action”). The Action was brought by plaintiff Brian Keim,

   individually and on behalf of all others similarly situated, against defendants Defendants, ADF

   Midatlantic, LLC, American Huts, Inc., ADF Pizza I, LLC, ADF PA, LLC and Pizza Hut, LLC

   (collectively “Defendants,” and together with Plaintiff, the “Parties”). Based on this Court’s

   review of the Parties’ Settlement Agreement and Release (“Agreement”), Plaintiff’s Motion for

   Preliminary Approval of Settlement, and the arguments of counsel, THE COURT HEREBY

   FINDS AND ORDERS AS FOLLOWS:

            1.          Settlement Terms. All terms in this Order shall have the meanings ascribed to

   them in the Agreement, unless otherwise defined herein.

            2.          Jurisdiction. The Court has jurisdiction over the subject matter of the Action,

   the Parties, and all persons in the Settlement Class.


   83821                                             -1-
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 37 of
                                      69


           3.        Scope of Settlement. The Agreement resolves all claims alleged in the Second

   Amended Complaint filed in the Southern District of Florida, West Palm Beach Division on

   June 10, 2015. See ECF No. 97.

           4.        Preliminary Approval of Proposed Agreement. The Court has conducted a

   preliminary evaluation of the Settlement as set forth in the Agreement. Based on this preliminary

   evaluation, the Court finds that: (a) the Agreement is fair, reasonable and adequate, and within

   the range of possible approval; (b) the Agreement has been negotiated in good faith at arm’s

   length between experienced attorneys familiar with the legal and factual issues of this case; and

   (c) with respect to the forms of notice of the material terms of the Settlement to persons in the

   Settlement Class for their consideration (Exhibits 2, and 3 to the Agreement), that said “Class

   Notice” is appropriate and warranted. Therefore, the Court grants preliminary approval of the

   Settlement.

           5.        Class Certification. The Court granted certification of the Class on December 4,

   2018, finding that Plaitniff had satisfied Rule 23 of the Federal Rules of Civil Procedure. ECF

   No. 259 (“Class Certification Order”). The Settlement Class set forth in the Agreement is the

   same as the Class this Court previously certified. As the Class as defined in Plaintiff’s Motion

   for Preliminary Approval has already been certified, this determination requires no further

   analysis, and the Settlement Class is hereby likewise approved.

                6.   Class Representative. The Court’s Class Certification Order appointed Plaintiff,

     Brian Keim, to act as the representative of the Class pursuant to Rule 23 of the Federal Rules

     of Civil Procedure. As this Court has already appointed Mr. Keim as class representative of the

     Class as defined in Plaintiff’s Motion for Preliminary Approval, this determination requires no




   83821                                          -2-
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 38 of
                                      69


     further analysis, and appointment of Mr. Keim as representative of the Settlement Class is

     hereby likewise approved.

            7.      Class Counsel.    The Court’s Class Certification Order appointed Plaintiff’s

     counsel, Keith J. Keogh, Amy L. Wells and Scott D. Owens, as class counsel pursuant to Rule

     23 of the Federal Rules of Civil Procedure. As this Court has already appointed Plaintiff’s

     counsel as class counsel of the Class as defined in Plaintiff’s Motion for Preliminary Approval,

     this determination requires no further analysis, and appointment of Plaintiff’s counsel, Keith J.

     Keogh, Amy L. Wells and Scott D. Owens, as class counsel is hereby likewise approved.

            8.      Final Approval Hearing. At _____ _.m. on __________, 2020, this Court will

     hold a Final Approval Hearing on the fairness, adequacy and reasonableness of the Agreement

     and to determine whether (a) final approval of the Settlement embodied by the Agreement

     should be granted, and (b) Class Counsel’s application for attorneys’ fees and expenses, and

     Incentive Payment to Plaintiff, should be granted, and in what amount.

            9.      No later than ________, 2019, Plaintiff must file papers in support of Class

     Counsel’s application for attorneys’ fees and expenses, and the Incentive Payment to the

     Plaintiff. No later than _______, 2020, which is fourteen (14) days prior to the Final Approval

     Hearing, papers in support of final approval of the Settlement and response to any written

     objections must also be filed.

            10.     Settlement Claims Administrator. <<__________>> will serve as the Claims

     Administrator. The Claims Administrator shall be responsible for providing the Class Notice as

     well as services related to administration of the Settlement as set forth in the Agreement.




   83821                                           -3-
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 39 of
                                      69


            11.     CAFA Notice.      Defendants shall file proof of compliance with the notice

     requirements of The Class Action Fairness Act of 2005 (“CAFA), 28 U.S.C. § 1715(b), no

     later than seven (7) dahys before the Final Approval Hearing.

            12.     Class Notice. The Class Administrator shall provide direct notice via First Class

     Mail to Settlement Class Members for whom it has contact information. Class Notice shall be

     in the form of the Postcard Notice attached as Exhibit 2 to the Agreement, which shall contain

     a claim ID and shall direct recipients to the Settlement Website, which will contain the

     completed long form notice attached as Exhibit 3 to the Agreement. Prior to mailing the

     Postcard Notice, the Claims Administrator shall search for updated addresses via the USPS

     national change of address database. The Claims Administrator shall re-mail one time any

     Postcard Notice returned as undeliverable, and shall undertake reasonable means to locate

     alternative addresses for any returned Postcard Notice. The Court hereby directs the Parties and

     the Claims Administrator to complete Class Notice by _____________, 2019, which is 30 days

     following the entry of the Preliminary Approval Order (“Notice Deadline”).

            13.     The Claims Administrator will file with the Court, by ___________, 2020,

     which is fourteen (14) days prior to the Final Approval Hearing, proof that Class Notice was

     provided in accordance with the Agreement and this Order.

            14.     Opt-Out and Objection Deadlines. Persons in the Settlement Class who wish to

     either object to the Settlement or request exclusion from the Settlement Class must do so by

     __________, 2020, which is sixty (60) calendar days after the Notice Deadline. Persons in the

     Settlement Class may not both object and opt-out. Settlement Class Members may not submit

     both an Opt-Out Request and a Settlement Claim Form. If a Settlement Class Member submits

     both an Opt-Out Request and a Settlement Claim Form, the Settlement Claim Form will govern




   83821                                          -4-
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 40 of
                                      69


     and the Opt-Out Request will be considered invalid unless, prior to the deadline to submit an

     Opt-Out, the Settlement Class Members confirms in writing their intent to withdraw the

     Settlement Claim Form in which case the Opt-Out will govern.

            15.     Exclusion from the Settlement Class. A Settlement Class Member who wishes

     to exclude himself or herself from this Settlement, and from the Release pursuant to this

     Settlement, shall submit a written Opt-Out Request to the Claims Administrator at the address

     designated in the Postcard Notice no later than _____________, 2020. Opt-Out Requests must:

     (a) identify the case name; (b) identify the name and address of the Settlement Class Member;

     (c) identify the telephone number of the Settlement Class Member at which the text message(s)

     at issue were received; (d) be personally signed by the Settlement Class Member; and (e)

     contain a statement that indicates a desire to be excluded from the Settlement Class in the

     Litigation, such as “I hereby request that I be excluded from the proposed Settlement Class in

     Keim v. ADF Midatlantic, LLC, et al, Case No. 9:12-cv-80577-KAM.” No request for

     exclusion will be valid unless all of the information described above is included. Class, mass

     and group Requests for Exclusion are prohibited.

            16.     On or before _________, 2020, which is fourteen days (14) prior to the Final

     Approval, the Claims Administrator shall prepare and disseminate to counsel an initial list that

     shall identify each Settlement Class Member; the anticipated payment for each Settlement

     Class Member under the Agreement; the deliverable address for each Settlement Class

     Member; and any Settlement Class Members who have opted out of the Settlement.

            17.     Objections to the Settlement. Any Settlement Class Member who wishes to be

     heard orally at the Final Approval Hearing, or who wishes for any objection to be considered,

     must file a written notice of objection with the Court by the objection date contained in the




   83821                                          -5-
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 41 of
                                      69


     Notice, which is ____________, 2020 as well as any notice of intention to appear at the Final

     Approval Hearing, indicating whether they wish to appear with or with counsel.

           To be valid, a written objection must include: (a) the case name and caption, Keim v.

     ADF Midatlantic, LLC, et al, Case No. 9:12-cv-80577-KAM; (b) the name, address, and

     telephone number of the Settlement Class Member objecting and, if represented by counsel, of

     his/her counsel; (c) the telephone number of the Settlement Class Member at which the text

     message(s) at issue were received; (d) a description of the specific basis for each objection

     raised; (e) a list of any other objections filed in any court within the past five (5) years; (f) if he

     or she is represented by counsel, a list of objections filed by that counsel in any court within

     the past (5) years; (g) any and all agreements that relate to the objection or the process of

     objecting—whether written or oral—between objector or objector’s counsel and any other

     person or entity; and (h) a statement of whether he/she intends to appear at the Final Approval

     Hearing, either with or without counsel. Class, mass and group objections are prohibited.

             18.     Any Settlement Class Member who fails to object to the Settlement in the

     manner described in the Class Notice and consistent with this Order and the Agreement shall

     be deemed to have waived any such objection, shall not be permitted to object to any terms or

     approval of the Settlement at the Final Approval Hearing, and shall be foreclosed from seeking

     any review of the Settlement or the terms of the Agreement by appeal or other means.

             19.     For any objection filed, the Clerk of the Court is ordered to redact any Social

     Security number, the street address, telephone number and last name (except first letter of last

     name) in order to protect the objector’s privacy. The objector’s first name and city, state and

     zip code, as well as the objection, will not be redacted.




   83821                                             -6-
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 42 of
                                      69


            20.     Stay of Other Proceedings. Pending the final determination of whether the

     Settlement should be approved, all pre-trial proceedings and briefing schedules in the

     Litigation are stayed.

            21.     No Admission of Liability. Neither the Agreement, any aspect of the settlement

     or notice program, nor the Court’s actions with regard to the Agreement, will be deemed

     admissible in this Litigation and are not intended to be admissible (and Plaintiff and Class

     Counsel shall not seek their admission), in any other judicial, arbitral, administrative,

     investigative, or other court, tribunal, forum, or proceeding, or in any other litigation, regarding

     the propriety of class certification or collective treatment. In the event that the Agreement is

     not approved by the Court or any appellate court, or otherwise fails to become effective and

     enforceable, or is terminated, or the Settlement Effective Date does not occur for any reason,

     Defendants will not be deemed to have waived, limited, or affected in any way any of its

     objections or defenses in the Action.

            22.     The Agreement, and all related documents, including any Claims, Opt-Out

     Requests, Objections or other materials submitted by Settlement Class Members and all other

     actions taken in implementation of the Settlement, including any statements, discussions, or

     communications, and any materials prepared, exchanged, issued, or used during the course of

     the negotiations leading to the Agreement are settlement documents and shall be inadmissible

     in evidence and shall not be used for any purpose in this Litigation or in any other judicial,

     arbitral, administrative, investigative, or other court, tribunal, forum, or proceeding, or any

     other litigation against Defendnats, for any purpose, except in an action or proceeding to

     approve, interpret, or enforce the terms of the Agreement.




   83821                                           -7-
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 43 of
                                      69


              23.   Reasonable Procedures to Effectuate the Settlement. Counsel are hereby

     authorized to use all reasonable procedures in connection with approval and administration of

     the Settlement that are not materially inconsistent with this Order or the Agreement, including

     making, without further approval of the Court, minor changes to the form or content of the

     Notice and Settlement Claim Form and other exhibits that they jointly agree are reasonable and

     necessary. The Court reserves the right to approve the Agreement with such modifications

     (including as to timing), if any, as may be agreed to by the Parties without further notice to

     persons in the Settlement Class if such modifications do not limit the rights of the Settlement

     Class.

              24.   Schedule of Future Events.

   _________________, 2019 [30 days after Deadline for Class Notice
   Preliminary Approval Date]             Deadline for filing of Plaintiff’s Motion for
                                          Attorneys’ Fees and Incentive Payment

   _________________, 2020 [91 days after Deadline for Settlement Class Members to
   Preliminary Approval Date]             file: a. any objection and basis therefor;
                                                   b. notice of intent to appear at the fairness
                                                   hearing, indicating with or without counsel;
                                                   or
                                                   c. request exclusion

   _________________, 2020 [91 days after Claim Period – Deadline for Settlement Class
   Preliminary Approval Date]             Members to Submit a Settlement Claim Form

   _________________, 2020 [121 days after Deadline for Parties to file:
   Preliminary Approval Date]              a. List of persons who made timely and
                                           proper requests for exclusion;
                                                   b. Proof of Class Notice; and
                                                   c. Motion and Memorandum in Support of
                                                   Final Approval and related matter, including



   83821                                         -8-
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 44 of
                                      69


                                             any response to any objection.

   _________________, 2020 [135] days after Fairness Hearing
   Preliminary Approval Date]



           IT IS SO ORDERED.



   Dated:________________________       __________________________________________
                                        Hon. Kenneth A. Marra
                                        United States District Judge




   83821                                   -9-
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 45 of
                                      69




                    EXHIBIT 2
            Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 46 of
                                                  69



           NOTICE OF CLASS ACTION LAWSUIT AND PROPOSED SETTLEMENT
        THE COURT AUTHORIZED THIS NOTICE. THIS IS NOT A SOLICITATION FROM A LAWYER.

  Keim v. ADF Midatlantic, LLC, American Huts, Inc., ADF Pizza I, LLC, ADF PA, LLC and Pizza Hut, Inc.,
          Case 9:12-cv-80577-KAM USDC, Southern District of Florida, West Palm Beach Division

                 YOU MAY BE ENTITLED TO RECEIVE MONETARY COMPENSATION.

 What is this?                     This is notice of a proposed settlement in a class action lawsuit.
 What is this lawsuit about?       The settlement would resolve a lawsuit brought on behalf of a class
                                   alleging ADF Midatlantic, LLC, American Huts, Inc., ADF Pizza
                                   I, LLC, ADF PA, LLC and Pizza Hut, LLC (collectively
                                   “Defendants”) violated the Telephone Consumer Protection Act, 47
                                   U.S.C. § 227 (“TCPA”) by sending automated text messages to cell
                                   phones without the prior express consent of the Settlement Class
                                   Members. Defendants deny these allegations.
 Why am I getting this             You were identified as someone who may have received one or
 notice?                           more of these text messages based on Defendants’ records.
 What does the settlement          Defendants, through the franchise defendants, have agreed to pay
 provide?                          up to a total of $6,000,000 (“Settlement Amount), which will pay
                                   for the cost of notice and administration of the settlement,
                                   Settlement Class members’ claims, attorneys’ fees incurred by
                                   counsel for Plaintiff and the Settlement Class (“Class Counsel”),
                                   and an Incentive Payment for the Named Plaintiff. A Settlement
                                   Class member who submits a valid and timely claim form
                                   (“Settlement Claim Form”) may receive a cash award of up to
84795
          Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 47 of
                                                69



                              $400.00; the amount will depend on the number of valid claims
                              received. Plaintiff will petition for an Incentive Payment not to
                              exceed $10,000 for the Named Plaintiff’s work in representing the
                              Class, and Class Counsel’s fees of up to one third of the Settlement
                              Amount, not to exceed $2,000,000 (which is inclusive of all costs
                              and expenses).
 How can I receive a          To receive payment, you must complete and submit a valid
 payment from the             Settlement Claim Form by << 60 days after Class Notice>>, 2020.
 settlement?                  A Settlement Claim Form is contained in this Postcard Notice. You
                              can also obtain and submit a Settlement Claim Form online at
                              www.PizzaTCPAsettlement.com. You can also obtain a mail-in
                              Settlement Claim Form, or make a claim, by calling <<Claims
                              Admin IVR toll free #>>. Mail-in Settlement Claim Forms must
                              be sent to the Settlement Administrator at the address below.
 Do I have to be included in  If you do not want monetary compensation from this settlement and
 the settlement?              you want to keep the right to sue, or continue to sue, any of the
                              Defendants on your own, then you must exclude yourself from the
                              settlement by sending a letter to the Claims Administrator at the
                              address below, requesting exclusion by << 60 days after Class
                              Notice>>. The letter must contain the specific information set forth
                              on the Settlement Website (www.PizzaTCPAsettlement.com) in
                              the “Opt-Out Process” section.
 If I don’t like something    If you do not exclude yourself from the settlement, you can object
 about the settlement, how do to any part of the settlement. You must file your written objection
 I tell the Court?            with the Court by << 60 days after Class Notice>>. You must also
84795
          Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 48 of
                                                69



                                 mail a copy to both Class Counsel and Counsel for Defendants.
                                 Your written objection must contain the specific information set
                                 forth on the Settlement Website under the “Objecting to the
                                 Settlement” section.
 What if I do nothing?           If you do nothing, you will not be eligible for a payment. But, you
                                 will still be a Settlement Class Member and bound by the
                                 Settlement, and you will release Defendants from liability.
 How do I get more               This notice contains limited information about the settlement. For
 information about the           more information, to view settlement documents, and to review
 settlement?                     information regarding your opt-out and objection rights and the
                                 final approval hearing, visit the Settlement Website at
                                 www.PizzaTCPAsettlement.com. You can also obtain additional
                                 information, including a Settlement Claim Form by calling
                                 <<Claims Admin IVR toll free #>>.

PIZZA TCPA SETTLEMENT
<<INSERT CLAIMS ADMIN CONTACT INFO/ ADDRESS>>

<<CLAIM ID IN DIGITS>>
<<CLAIM ID IN 2D BARCODE>>
Postal Service: Please Do Not Mark or Cover Barcode

<<Class Member Name/Address>>


84795
        Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 49 of
                                              69



          POSTCARD WILL HAVE SETTLEMENT CLAIM FORM ATTACHED.




84795
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 50 of
                                      69




                    EXHIBIT 3
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 51 of
                                      69


             Legal Notice of Class Action Lawsuit against ADF Midatlantic, LLC,
           American Huts, Inc., ADF Pizza I, LLC, ADF PA, LLC, and Pizza Hut, LLC


            If you received text messages on your cell phone beteween November 2010 and
       January 2013 promoting Pizza Hut products, and without your consent, you may be
                       entitled to benefits under a class action settlement.

            A federal court authorized this Notice. This is not a solicitation from a lawyer.

           A proposed settlement will provide a total of $6,000,000 (the “Settlement Amount”)
           to fully settle and release claims of Settlement Class Members who do not opt out:

                  All persons in the United States who received a text message from
                  Defendants wherein their cellular telephone number was provided by a
                  third party and said text messages were sent using hardware and software
                  owned or licensed to Songwhale or Cellit between November 2010 and
                  January 2013. Excluded from the class are all persons who received a text
                  message from Defendants wherein their cellular telephone number was
                  provided by a subscriber of the calling plan.

           The “Defendants,” ADF Midatlantic, LLC, American Huts, Inc., ADF Pizza I, LLC,
           ADF PA, LLC, and Pizza Hut, LLC, deny Plaintiff’s allegations and deny any
           wrongdoing. The Court has not ruled on the merits of Plaintiff’s claims or
           Defendants’ defenses. By entering into the settlement, Defendants have not conceded
           the truth or validity of any of the claims against them.

           The Settlement Amount shall be used to pay all amounts related to the settlement,
           including awards to Settlement Class Members who submit a valid and timely claim
           form to receive payment (“Settlement Claim Payments”), attorneys’ fees (inclusive
           of expenses and costs) to attorneys representing Plaintiff and the Settlement Class
           (“Class Counsel”), any Incentive Payment for Plaintiff, and the costs of notice and
           administration of the settlement. Settlement Class Members who timely submit a
           valid Settlement Claim Form may receive up to $400.00, depending on the number
           of valid claims received. Should the Settlement Claim Payments, when combined
           with the remainder of the Settlement Payments, exceed the Settlement Amount, the
           Settlement Claim Payments will be reduced on a pro rata basis such that the
           Settlement Amount is not exceeded.

           Your rights and options, and the deadlines to exercise them, are explained in this
           Notice. Your legal rights are affected whether you act or do not act. Read this Notice
           carefully.




   84800
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 52 of
                                      69


                        YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:

                                   If you submit a valid Settlement Claim Form postmarked by <<
                                   60 days after Class Notice>>, 2020, you will receive a payment
       SUBMIT A                    and will give up your rights to sue Defendants and any other
       SETTLEMENT CLAIM            released parties related to a released claim. Settlement Claim
       FORM                        Forms may be submitted by mail to <<_________________>>
                                   or through the settlement website by clicking <<here>> or by
                                   calling <<Claims Admin IVR toll free #>>.
                                   If you ask to be excluded, you will not receive a payment. This
                                   is the only option that allows you to pursue your own claims
       EXCLUDE YOURSELF            against Defendants or other released parties related to a released
       OR “OPT-OUT” OF THE         claim. The deadline for excluding yourself is << 60 days after
       SETTLEMENT                  Class Notice>>, 2020. Go to the “Opt-Out Process” section of
                                   this website by clicking <<here>> for specific information about
                                   what an opt-out letter must contain.
                                   If you wish to object to the settlement, you must write to the
                                   Court about why you believe the settlement is unfair. The
                                   deadline for objecting is << 60 days after Class Notice>>,
                                   2020. To obtain a benefit from this settlement, you must still
                                   submit a Settlement Claim Form. If you submit only an
       OBJECT TO THE
                                   objection without a Settlement Claim Form, you will not receive
       SETTLEMENT
                                   any benefit from the settlement and you will give up your rights
                                   to sue Defendants or any other released parties related to a
                                   released claim. Go to the “Objecting to the Settlement” section
                                   of this website by clicking <<here>> for specific information
                                   about what an objection letter must contain.
                                   If you do nothing, you will not receive any monetary award and
       DO NOTHING                  you will give up your rights to sue Defendants or any other
                                   released parties related to a released claim.
                                   You may attend the Final Approval Hearing. At the Final
                                   Approval Hearing if you plan to raise an objection you must file
                                   a written objection no later than << 60 days after Class
       GO TO THE FINAL             Notice>>, 2020. The objection must state whether you plan to
       APPROVAL HEARING            appear at the Final Approval Hearing, either with or without
                                   counsel. Go to the “Objecting to the Settlement” section of this
                                   website by clicking <<here>> for specific information an
                                   objection letter must contain.

           These rights and options—and the deadlines to exercise them—are explained in this
           Notice.

           The Court in charge of this case still has to decide whether to approve the settlement.
           Payments (i.e., Settlement Claim Payments) will be disbursed if the Court approves the
           settlement and after any appeals are resolved. Please be patient.


   84800
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 53 of
                                      69
                                       BASIC INFORMATION

    1. What is the purpose of this Notice?

   The purpose of this Notice is to inform you that a proposed Settlement has been reached in the
   putative class action lawsuit entitled Keim v. ADF Midatlantic, LLC, et al, filed in the USDC,
   Southern District of Florida, West Palm Beach Division Case No. Case No. 9:12-cv-80577-
   KAM. Because your rights will be affected by this Settlement, it is extremely important that you
   read this Notice carefully. This Notice summarizes the settlement and your rights under it.

    2. What does it mean if I received a postcard about this settlement?

   If you received a postcard describing this settlement, it is because Defendants’ records indicate
   that you may be a member of the Settlement Class. You are a class member if your cellular
   telephone number was identified as fitting the below Settlement Class:

                  All persons in the United States who received a text message from
                  Defendants wherein their cellular telephone number was provided by a
                  third party and said text messages were sent using hardware and software
                  owned or licensed to Songwhale or Cellit between November 2010 and
                  January 2013. Excluded from the class are all persons who received a text
                  message from Defendants wherein their cellular telephone number was
                  provided by a subscriber of the calling plan.

   Excluded from the Class are Defendants, their legal representatives, assigns, and successors, and
   any entity in which the Defendants have a controlling interest. Also excluded from the Class is
   the Judge to whom this case is assigned as well as the Judge’s immediate family, and any
   individual who opts out of the Settlement Class as described below.

    3. What is this class action lawsuit about?

   In a class action, Brian Keim, a person who is referred to as the Named Plaintiff or Class
   Representative, filed a lawsuit on behalf of people who allegedly have similar claims. This group
   is called a class and the persons included are called class members. One court resolves the issues
   for all of the class members, except for those who exclude themselves from the class.

   Here, Plaintiff claims Defendants violated the TCPA by sending text messages to cellular
   telephones without prior express consent. Defendants deny these allegations and deny any claim
   of wrongdoing. The Court has certified this case as a class action, and preliminarily approved the
   settlement. The Honorable Kenneth A. Marra is the federal district court judge that is in charge
   of this case.

    4. Why is there a settlement?

   While the Court did certify the class, the Court has not decided liability in favor of Plaintiff or
   Defendants. Instead, the parties agreed to this settlement. This way, the parties avoid the risk and
   cost of a trial, and the Settlement Class Members will receive compensation. Plaintiff and Class
   Counsel think the settlement is best for all persons in the Settlement Class.

   84800
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 54 of
                                      69


                             WHO IS IN THE SETTLEMENT CLASS?

    5. How do I know if I am a part of the settlement class?

   The Court has certified the following class defined as:

                  All persons in the United States who received a text message from
                  Defendants wherein their cellular telephone number was provided by a
                  third party and said text messages were sent using hardware and software
                  owned or licensed to Songwhale or Cellit between November 2010 and
                  January 2013. Excluded from the class are all persons who received a text
                  message from Defendants wherein their cellular telephone number was
                  provided by a subscriber of the calling plan.

   If you are still not sure whether you are included, you can get more information by visiting other
   sections of this Settlement Website. You may also write to the claims administrator at <<Claims
   Admin Address>>, or or you may call the Toll-Free Settlement <<Claims Admin IVR toll free
   #>>.

                           THE LAWYERS REPRESENTING YOU


    6. Do I have lawyers in this case?

   The Court has appointed the law firms of Keogh Law, Ltd. and Scott D. Owens, P.A., as Class
   Counsel to represent you and the other persons in the Settlement Class. You will not be
   personally charged by these lawyers.


    7. How will Class Counsel be paid?

   Class Counsel will ask the Court to approve payment of up to one third of the Settlement
   Amount, which equals $2,000,000 for attorneys’ fees. This is inlcuisve of reasonable expenses.
   Class Counsel also will ask the Court to approve payment of $10,000 to the Named Plaintiff for
   his services as Class Representative. The Court may award less than these amounts.

                       THE SETTLEMENT BENEFITS – WHAT YOU GET

    8. What does the settlement provide?

   Settlement Amount. Defendants, through the Franchise Defendants, will pay up to $6,000,000
   (the “Settlement Amount”), which will cover: (1) cash payments to Settlement Class Members
   who submit timely and valid Settlement Claim Forms; (2) an award of attorneys’ fees (inclusive
   of all expenses and costs) to Class Counsel, in an amount approved by the Court; (3) an Incentive
   Payment to the Named Plaintiff, in an amount approved by the Court; (4) the costs of notice and
   administration of the settlement; and (5) under certain circumstances as described below, a
   charitable contribution.

   84800
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 55 of
                                      69


   Cash Payments. All Settlement Class Members are eligible to submit a Settlement Claim Form
   and receive a cash payment. To submit a Settlement Claim Form, follow the procedures
   described under Question 11.

    9. How much will my payment be?

   Your share of the Settlement Amount will depend on the number of valid Settlement Claim
   Forms that are submitted by Settlement Class Members. The payment will be up to $400.00. The
   final cash payment amount will depend on the total number of valid and timely claims
   submitted by Settlement Class Members.

    10. What am I giving up to stay in the Settlement Class?

   Unless you exclude yourself from the settlement, you will be part of the Settlement Class and
   will be bound by the release of claims in the settlement. This means that if the settlement is
   approved, you cannot rely on any Released Claim to sue, or continue to sue, Defendants or any
   other Released Parties, on your own or as part of any other lawsuit, as explained in the
   Settlement Agreement. It also means that all of the Court’s orders will apply to you and legally
   bind you. Unless you exclude yourself from the settlement, you will agree to release Defendants
   and any other Released Parties, as defined in the Agreement, from any and all Released Claims,
   including those that arise from the text messages to your cellular telephone at issue in this action.

   In summary, “Released Claims” means any and all claims, actions, causes of action, rights, suits,
   defenses, debts, sums of money, payments, obligations, promises, damages, penalties, attorneys’
   fees, costs, liens, judgments, and demands of any kind whatsoever, whether at law or equity, that
   each member of the Settlement Class may have or may have had in the past, whether in
   arbitration, administrative, or judicial proceedings, whether as individual claims or as claims
   asserted on a class basis, whether past or present, mature or not yet mature, known or unknown,
   suspected or unsuspected, whether based on federal, state, or local law, statute, ordinance,
   regulation, contract, common law, or any other source, that were or could have been asserted in
   the Litigation against the Releasees in connection with, relating to or arising from any
   communications and/or telephone calls or text messages received from or initiated by Defendants
   or the Releasees. This shall include, but not be limited to, any claimed violation(s) of the TCPA,
   or any federal, state, and/or common laws governing the use of an automatic telephone dialing
   system and/or calls or texts to cellular phones, and the tort of Invasion of Privacy by Intrusion
   Upon Seclusion, known or unknown, through the Preliminary Approval Date.

   If you have any questions about the Release or what it means, you can speak to Class Counsel,
   listed under Question 6, for free; or, at your own expense, you may talk to your own lawyer. The
   Release does not apply to persons in the Settlement Class who timely exclude themselves.

                                  HOW TO OBTAIN A PAYMENT

    11. How can I get a payment?




   84800
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 56 of
                                      69
   To receive a payment, you must timely submit a properly completed Settlement Claim Form.
   You    may get       a    Settlement  Claim     Form on the         Settlement    Website:
   www.PizzaTCPAsettlement.com, or by calling the Toll-Free Settlement Hotline, <<Claims
   Admin IVR toll free #>>. You may also request a Settlment Claim Form by mailing the Claims
   Administrator at <<Address>>.

   Read the instructions on the Settlmenet Claim Form carefully. Fill out the Settlement claim
   Form completely and accurately, sign it and submit by the << 60 days after Class Notice>>,
   2020 deadline.

   A Settlement Claim Form may be submitted by mail to the claims administrator at: <<Claims
   Admin Address>>.

   Or a Settlement Claim Form may be submitted via the Settlement Website [click here].

   Or Class Members who have a claim ID received through the Postcard Notice may verify
   membership in the Settlement Class, subject to penalty of perjury, by calling the Toll-Free
   Settlement Hotline number at <<Claims Admin IVR toll free #>>.

   To be deemed timely, Settlement Claim Forms must be submitted via the Settlement Website,
   Toll-Free Settlement Hotline number, or be postmarked prior to or on the last day of the Claims
   Deadline, which is << 60 days after Class Notice>>, 2020.

                   WHEN WILL I RECEIVE MY SETTLEMENT PAYMENT?

    12. When would I receive a settlement payment?

   The Court will hold a hearing on <<xxxx XX>>, 2020 to decide whether to approve the
   Settlement. If the Court approves the Settlement, after that, there may be appeals. It is always
   uncertain whether these appeals can be resolved, and resolving them can take time, perhaps more
   than a year. Everyone who sends in a Settlement Claim Form will be informed of the progress of
   the settlement through information posted on this Settlement Website.

   Please be patient.

                             THE OPT-OUT PROCESS –
                 HOW TO EXCLUDE YOURSELF FROM THE SETTLEMENT

    13. How do I get out of the settlement?

   If you want to keep the right to sue, or continue to sue, Defendants or a Released Party, as
   defined in the Settlement Agreement, then you must take steps to get out of the Settlement Class.
   This is called excluding yourself from, or opting-out of, the Settlement Class.

   To exclude yourself from the settlement, you must send an exclusion request to the claims
   administrator. To be valid, an exclusion request must include: (a) the case name; (b) your name

   84800
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 57 of
                                      69
   and address; (c) telephone number at which the text message(s) at issue were received; (d) your
   signature; and (e) contain a statement that indicates a desire to be excluded from the Settlement
   Class in the Litigation, such as “I hereby request that I be excluded from the proposed Settlement
   Class in Keim v. ADF Midatlantic, LLC, et al, Case No. 9:12-cv-80577-KAM.”

   Class, mass and group Requests for Exclusion are not allowed. If you do not opt out of the
   Settlement in the manner described, you will be a part of the Settlement Class, and shall be
   bound by all subsequent proceedings, orders, and judgments.

   If you wish to opt out, you must take the actions as described, even if you (a) plan to file or have
   filed a separate action against any of the Releasees, or (b) are, or become, a putative class
   member in any other class action filed against any of the Releasees.

   To be valid, you must mail your exclusion request, with a postmark no later than << 60
   days after Class Notice>>, 2020, to the claims administrator at <<Claims Admin
   Address>>.

    14. If I do not exclude myself, can I sue Defendants for the same thing later?

   No. If you do not exclude yourself, you give up any right to sue (or continue to sue) Defendants
   or any Released Parties for the claims that this settlement resolves.


    15. If I exclude myself, can I get a benefit from this settlement?

   No. If you ask to be excluded, you will not be able to submit a Settlement Claim Form for a
   settlement payment and you cannot object to the settlement.

                               OBJECTING TO THE SETTLEMENT

    16. How do I tell the Court that I do not think the settlement is fair?

   If you are in the Settlement Class, you can object to the settlement or any part of the settlement
   that you think the Court should reject, and the Court will consider your views. If you do not
   provide a written objection in the manner described below, you will waive any objection, shall
   not be permitted to object to any terms or approval of the Settlement at the Final Approval
   Hearing, and shall be foreclosed from seeking any review of the Settlement or the terms of the
   Agreement by appeal or other means.

   To object, your written objection must include: (a) the case name and caption, Keim v. ADF
   Midatlantic, LLC, et al, Case No. 9:12-cv-80577-KAM; (b) your name, address, and telephone
   number; additionally, if represented by counsel, that of your counsel; (c) the telephone number of
   where you received the text message(s) at issue; (d) a description of the specific basis for each
   objection raised; (e) a list of any other objections filed in any court for the past five (5) years; (f)
   if you are represented by counsel, a list of objections filed by that counsel in any court for the
   past (5) years; (g) any and all agreements that relate to the objection or the process of objecting—
   whether written or oral—between you, or your counsel and any other person or entity; and (h) a


   84800
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 58 of
                                      69
   statement of whether you intend to appear at the Final Approval Hearing, either with or without
   counsel.

   Class, mass and group objections are prohibited.

   To be considered, you must file your objections with the Court and mail your
   objections to the addresses below no later than << 60 days after Class Notice>>, 2020.

    For Plaintiff:                                    For Defendants:

    Keith Keogh                                       David S. Almeida, Esq.
    Amy L. Wells                                      Mark S. Eisen, Esq.
    Keogh Law, Ltd.                                   Benesch, Friedlander, Coplan & Aronoff LLP
    55 Monroe St., 3390                               333 W. Wacker Drive, Suite 1900
                                                      Chicago, IL 60606
    Chicago, IL 60603
                                                      Jordon S. Kosches, Esq.
   Scott D. Owens, Esq.                               GrayRobinson, P.A.
   Scott D. Owens, P.A.                               333 SE 2nd Avenue, Suite 3200
   3800 S. Ocean Dr., Ste. 235
                                                      Miami, Florida 33131
   Hollywood, FL 33019


    Even if you timely and properly object, to obtain a benefit from this settlement, you
    must submit a Settlement Claim Form. If you object but fail to submit a Settlement
    Claim Form, you will not receive any monetary award.


    17. What is the difference between objecting and excluding yourself?

   Objecting is telling the Court that you do not like something about the settlement. You can object
   only if you stay in the Settlement Class. Excluding yourself means that you do not want to be
   part of the Settlement Class. If you exclude yourself, you have no basis to object because the case
   no longer affects you.

                                     IF YOU DO NOTHING

    18. What happens if I do nothing at all?

   If you do nothing, you will not receive any monetary award and you will give up your rights to
   sue Defendants or any other Released Parties related to a Released Claim. For information
   relating to what rights you are giving up, see Question 10.

                                THE FINAL APPROVAL HEARING

    19. When and where will the Court decide whether to approve the settlement?



   84800
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 59 of
                                      69
   The Court will hold a Final Approval Hearing at <<XX:00 a/p.m. on Xxxxx XX, 2020 at the
   Paul G. Rogers Federal Building and U.S. Courthouse, 701 Clematis Street, West Palm Beach,
   Florida 33401, Courtroom #4>>. At this hearing, the Court will consider whether the settlement
   is fair, reasonable and adequate. If there are valid objections that comply with the requirements in
   Question 16 above, the Court also will consider them and will listen to people who have asked to
   speak at the hearing. The Court may also decide how much to pay to Class Counsel and Plaintiff.

   The Final Approval Hearing may be moved to a different date or time without additional notice,
   so it is a good idea to check this Settlement Website for updates.

    20. Do I have to come to the hearing?

   No. Class Counsel will appear on behalf of the Settlement Class. But, you are welcome to come,
   or have your own lawyer appear, at your own expense.

     22. May I speak at the hearing?
    21. May I speak at the hearing?

   You may ask the Court for permission to speak at the Final Approval Hearing, but only in
   connection with an objection that you have timely submitted to the Court according to the
   procedure set forth in Question 16 above. To speak at the Final Approval Hearing, you must also
   file a document with the Court stating your intention to appear. For this document to be
   considered, it must include your name, address, telephone number and your signature. The
   document must be filed with the Court no later than Xxxxx, XX, 20<<>>.

   You may not speak at the hearing if you exclude yourself from the settlement.

                              GETTING MORE INFORMATION

    22. How do I get more information?

   This notice is only a summary of the proposed settlement. You can get a copy of the settlement
   agreement on this Settlement Website by clicking <<here>>. Or you can call the Toll-Free
   Settlement Hotline, <<Claims Admin IVR toll free #>>. You can also call Class Counsel with
   any questions at 866.726.1092.

    DO NOT CALL OR WRITE TO THE COURT, THE CLERK OF THE COURT,
    DEFENDANTS, OR DEFENDANTS’ COUNSEL ABOUT THE SETTLEMENT.

    ALSO, TELEPHONE REPRESENTATIVES WHO ANSWER CALLS MADE TO THE
    TOLL-FREE SETTLEMENT HOTLINE ARE NOT AUTHORIZED TO CHANGE THE
    TERMS OF THE SETTLEMENT OR THIS NOTICE.




   84800
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 60 of
                                      69




                    EXHIBIT 4
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 61 of
                                      69


                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

    BRIAN KEIM, on behalf of himself and all   )
    others similarly situated,                 )   Case No. 9:12-cv-80577-KAM
          Plaintiff,                           )
    v.                                         )   Hon. Judge Kenneth A. Marra
    ADF MIDATLANTIC, LLC, et al.,              )
          Defendants.                          )   Magistrate Judge William Matthewman
                                               )
                                               )
                                               )
                                               )

                  [PROPOSED] ORDER GRANTING FINAL APPROVAL




   84803
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 62 of
                                      69


            The Court held a Final Approval Hearing on ____________, 2020. Notice of the hearing
   was duly provided in accordance with this Court’s Order, which preliminarily approved the class
   action settlement, approved the Notice Plan and set the Final Approval Hearing (the “Preliminary
   Approval Order”). Having considered all matters submitted at the Final Approval Hearing and
   otherwise, and finding no just reason for delay in entry of this Final Approval Order, It is hereby
   ORDERED, ADJUDGED AND DECREED as follows:
            1.     The Settlement Agreement and Release dated <<>> 2019, including its Exhibits 1-
   5 (the “Agreement”) [ECF <<___>>-1], and the definition of terms contained therein, are
   incorporated by reference. The terms and definitions of this Court’s Preliminary Approval Order
   [ECF ______] are also incorporated by reference into this Final Approval Order.
            2.     This Court has jurisdiction over the subject matter of the Litigation and over ADF
   Midatlantic, LLC, American Huts, Inc., ADF Pizza I, LLC, ADF PA, LLC and Pizza Hut, LLC
   (collectively, “Defendants”) and Plaintiff, including all Settlement Class Members, (collectively,
   “the Parties”), with respect to the Settlement Class, which was certified on December 4, 2018 [ECF
   259] as follows:

                   All persons in the United States who received a text message from
                   Defendants wherein their cellular telephone number was provided by a third
                   party and said text messages were sent using hardware and software owned
                   or licensed to Songwhale or Cellit between November 2010 and January
                   2013. Excluded from the class are all persons who received a text message
                   from Defendants wherein their cellular telephone number was provided by
                   a subscriber of the calling plan.

            The following are excluded from the Settlement Class: Defendants, their legal
   representatives, assigns, and successors, and any entity in which the Defendants have a controlling
   interest. Also excluded from the Class is the Judge to whom this case is assigned as well as the
   Judge’s immediate family, and any individual who opts out of the Settlement Class as described
   below.
            The Court hereby finds that the Agreement is the product of arm’s length settlement
   negotiations between the Parties.
            3.     The Court hereby finds and concludes that Class Notice was disseminated to
   persons in the Settlement Class in accordance with the terms of the Agreement and in compliance
   with this Court’s Preliminary Approval Order.



                                                   1
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 63 of
                                      69


           4.     The Court further finds and concludes that the Class Notice and Claims
   Administration procedures set forth in the Agreement fully satisfy Rule 23 of the Federal Rules of
   Civil Procedure and the requirements of due process, were the best notice practicable under the
   circumstances, provided due and sufficient individual notice to all persons in the Settlement Class
   who could be identified through reasonable effort, and support the Court’s exercise of jurisdiction
   over the Settlement Class as contemplated in the Agreement and this Final Approval Order.
           5.     [As applicable:] <<There were no objections to the Agreement [or] For the reasons
   stated on the record, as well as the reasons set forth in Plaintiff’s and Defendants’ respective
   pleadings, the Court overrules all objections to the Agreement.>>
           6.     [As applicable:] [The Court finds that <<___________>> <<is/are>> not class
   members and have no standing to object to the Agreement.
           7.     The Court hereby finally approves the Agreement and finds that the terms
   constitute, in all respects, a fair, reasonable and adequate settlement as to all Settlement Class
   Members in accordance with Rule 23 of the Federal Rules of Civil Procedure.
           8.     The Court hereby approves distribution plan for payments set forth in the
   Agreement. The Claims Administrator is hereby ordered to comply with the terms of the
   Agreement with respect to distribution of Settlement Payments and disposition of any funds
   remaining thereafter.
           9.     As of the Effective Date of the Agreement, the Releasees are released and forever
   discharged from the Released Claims. The terms of the release as set forth in the Agreement are
   incorporated herein.
           10.    This Court hereby dismisses this Litigation, with prejudice, without costs to any
   party, except as expressly provided for in the Agreement.
           11.    Any rights of Plaintiff and each and every one of the Settlement Class Members to
   the protections afforded under Section 1542 of the California Civil Code, and/or any other similar,
   comparable or equivalent laws, are hereby terminated.
           12.    If for any reason whatsoever this settlement fails to become effective for any
   reason, the Parties and the Litigation will return to the status quo as it existed prior to the
   Agreement, and no doctrine of waiver, estoppel or preclusion will be asserted in any proceedings.
   No agreements, documents or statements made by or entered into by any Party in connection with
   the settlement may be used by Plaintiff, any person in the Settlement Class, Defendants, or any


   84803
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 64 of
                                      69


   other person to establish liability or in any defense and/or support of any of the elements of class
   certification, whether in the Action or in any other proceeding.
           13.    Class Counsel have moved pursuant to FED. R. CIV. P. 23(h) and 52(a) for an
   award of attorneys’ fees, which is inclusive of all costs and expenses. Pursuant to Rules 23(h)(3)
   and 52(a) this Court makes the following findings of fact and conclusions of law:
                  (a)     that the Class Settlement confers substantial benefits on the
           Settlement Class Members;
                  (b)     that the value conferred on the Settlement Class is immediate and
           readily quantifiable (upon this Judgment becoming Final, as defined in the
           Agreement), Settlement Class Members who have submitted valid and timely
           Settlement Claim Forms will receive cash payments that represent a significant
           portion of the damages that would be available to them were they to prevail in an
           individual action under the Telephone Consumer Protection Act;
                  (c)     that Class Counsel vigorously and effectively pursued the
           Settlement Class Members’ claims before this Court in this complex case;
                  (d)     that the class settlement was obtained as a direct result of Class
           Counsel’s advocacy;
                  (e)     that the Class Settlement was reached following extensive
           negotiation between Class Counsel and Counsel for Defendants, and was
           negotiated in good-faith and in the absence of collusion;
                  (f)     that Settlement Class Members were advised in the Class Notice
           approved by the Court that Class Counsel intended to apply for an award of
           attorneys’ fees in the amount in an amount of up to $2,000,000, inclusive of all
           costs and expenses, to be paid from the Settlement Amount;
                  (g)     that _____ member(s) of the Settlement Class has (have) submitted
           written objection(s) to the award of attorneys’ fees;
                  (h)     that counsel who recover a common benefit for persons other than
           himself or his client is entitled to a reasonable attorneys’ fee from the Settlement
           Amount as a whole. In the Eleventh Circuit, “it is well established that when a
           representative party has conferred a substantial benefit upon a class, counsel is
           entitled to an allowance of attorneys’ fees based upon the benefit obtained.” In re


   84803
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 65 of
                                      69


           Checking Acct. Overdraft Litig., 830 F. Supp.2d 1330, 1358 (S.D. Fla. 2011), citing
           Camden I Condo Ass’n v. Dunkle, 946 F.2d 768, 771 (11th Cir. 1991) and Boeing
           Co. v. Van Gemert, 444 U.S. 472, 478 (1980).
                   (i)     The Eleventh Circuit endorses using the factors articulated Johnson
           v. Georgia Highway Expr., Inc., 488 F.2d 714 (5th Cir. 1974), to confirm the
           reasonableness of the award in excess of 25%. See Camden I Condo. Ass’n, 946
           F.2d at 775. The Johnson/Camden I factors are (1) the time and labor required; (2)
           the novelty and difficulty of the issues; (3) the skill requisite to perform the legal
           service properly; (4) the preclusion of other employment by the attorney; (5) the
           customary fee; (6) whether the fee is contingent; (7) the time limitations imposed;
           (8) the amount involved and results obtained; (9) the experience, reputation and
           ability of the attorneys; (10) the “undesirability” of the case; (11) the nature and
           length of the professional relationship with the client; and (12) awards in similar
           cases. Camden I, 946 F.2d at 772, n.3. These factors confirm the reasonableness of
           the proposed fee award here.
                   This case easily satisfies the four factors as it took substantial time and labor
           and was novel and difficult. For the same reason it satifises the seventh factor of
           time limitations imposed. This 2012 litigation required an Eleventh Circuit appeal
           on unsettled law relating to mootness that was an issue that had to be utlimatley
           resolved by the Supreme Court in Cambell Ewald. Then the Plaintiff prosecuted
           class certification after extensive third party discovery and expert testimony
           relating to carrier subscriber data to determine if intermediary consent be shown on
           a classwide basis. Even after class certification, Plaitiff faced pending summary
           judgment on the issue of vicarious liability and whether the system that sent the
           texts is an ATDS, which Circuit courts differ and the Eleventh Circuit had yet to
           decide. Class Counsel has shown the skill necessary to fully litigate this action and
           spent susbtatial time away from other employment opportunities to do so as
           evidenced by the extensive docket in this matter and the substial discovery
           undertaken. As such the first four factors as well as the seventh factor are readily
           satisfied.



   84803
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 66 of
                                      69


                     The customary fee, whether the fee is contingent and the last factor of fees awarded
            in smiliar cases are also satisfied. The fee here is contignet and the customary fee in
            consumer class can be as high as 50% in this circuit. See Wolff v. Cash 4 Titles, 2012 U.S.
            Dist. LEXIS 153786 at *13 (S.D. Fla. Sept. 26, 2012) (“One-third of the recovery is
            considered standard in a contingency fee agreement.”); Seghroughni v. Advantus Rest.,
            Inc., 2015 U.S. Dist. LEXIS 64602 at *2 (M.D. Fla. May 13, 2015) (“An attorney’s fee ...
            which is one-third of the settlement fund ... is fair and reasonable…”); see also e.g. Waters
            v. Int’l Precious Metals Corp., 190 F.3d 1291, 1295-96 (11th Cir.1999) (affirmed fee award
            of 33 1/3% of a $40 million settlement); and see Camden I, 946 F.2d at 774-775 (“an upper
            limit of 50% of the fund may be stated as a general rule, although even larger percentages
            have been awarded.”); Cabot E. Broward 2 LLC v. Cabot, 2018 U.S. Dist. LEXIS 192706 at
            *20 (S.D. Fla. Nov. 9, 2018) (citing “19 cases from this Circuit in which attorneys’ fees
            amounting to 33% or more of a settlement fund were awarded,” including settlements of $310
            million, $77.5 million, $75 million, $40 million, and $25 million);Guarisma v. Microsoft
            Corp., 15-cv-24326-CMA, ECF No. 79, pp.7-8, ¶g.-¶j., and ¶14 (S.D. Fla. Oct. 27,
            2017)(One third); Lab,v Lab 14-cv-61543-RLR, ECF No. 218, p.26, and ECF No. 227,
            pp.5-7, ¶13 (S.D. Fla. Feb. 18, 2016)(One third plus expenses); Legg v Spirit, 14-cv-61978-
            JIC, ECF No. 151, ¶14 and ¶15 (S.D. Fla. Aug. 2, 2016);(one third plus expenses) Jimmy
            Choo, 15-cv-81487-BB, ECF No. 97, p.7, ¶g. and ¶23 (S.D. Fla. May 9, 2017)(One third
            plus expenses).1
                     Finally, Class Counsel are well respected consumer class attorneys with
            the experience and ability to prosecute this action. As for the “undesirability” of
            the case, the Court considers that a neutral factor. Finally, prior to this case, Mr.
            Keim had no relationship with class counsel such that this factor support the fee
            award.




   1
    Other TCPA class actions awarded similar fees. See Birchmeier v. Caribbean Cruise Line, Inc., 896 F.3d 792,
   796-97 (7th Cir. 2018) (affirming attorney fees in TCPA class action of 36% of the first $10 million); Martin v. Dun
   & Bradstreet, Inc., 12-215 (N.D. Ill. Jan. 16, 2014) (Dkt. No. 63) (one-third of total payout); Hanley v. Fifth Third
   Bank, No. 12-1612 (N.D. Ill.) (Dkt. No. 87) (awarding attorneys’ fees of one-third of total settlement fund); In re
   Capital One, 80 F. Supp. 3d 781 (N.D. Ill. 2015) (36% of the first $10 million of the settlement) (Holderman, J.);
   Martin v. JTH Tax, Inc., No. 13-6923 (N.D. Ill. Sept. 16, 2015) (Shah, J.) (38% of total fund.


   84803
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 67 of
                                      69


                  (j)    Accordingly,     Class    Counsel     are   hereby     awarded     $
           ________________ for attorney fees, which is inclusive of all costs and expenses,
           from the Settlement Amount, which the Court finds to be fair and reasonable, and
           which amount shall be paid to Class Counsel from the Settlement Amount in
           accordance with the terms of the Agreement.
           14.   The Class Representative, Brian Keim, is hereby compensated in the amount of
   $_______ from the Settlement Amount for his service and efforts in this case. See, e.g., Cooper v.
   NelNet, Inc., 14-cv-314-RBD-DAB, ECF No. 85, p.5, ¶11 (M.D. Fla. Aug. 4, 2015) ($25,000
   incentive award); Gevaerts v. TD Bank, N.A., No. 14-cv-20744-RLR, 2015 U.S. Dist. LEXIS
   150354, *25-*26 (S.D. Fla. Nov. 5, 2015) ($10,000 incentive awards to two sets of plaintiffs),
   citing Spicer v. Chi. Bd. of Options Exchange, Inc., 844 F.Supp. 1226, 1267-68 (N.D. Ill. 1993)
   (collecting cases approving incentive awards ranging from $5,000 to $100,000, and approving
   $10,000 for each plaintiff); Legg v. Lab. Corp. of Am. Holdings, No. 14-61543-RLR, 2016 U.S.
   Dist. LEXIS 122695 (S.D. Fla. Feb. 18, 2016) ($10,000, in a FACTA case); Legg v. Spirit Airlines,
   Inc., No. 14-cv-61978-JIC, ECF No. 151, ¶16 (S.D. Fla.) ($10,000 each to two plaintiffs, in a
   FACTA case); and Muransky v. Godiva Chocolatier, Inc., No. 15-cv-60716-WPD, 2016 U.S. Dist.
   LEXIS 133695, *11 (S.D. Fla. Sept. 28, 2016) ($10,000, in a FACTA case).


             IT IS SO ORDERED,
             ADJUDGED AND DECREED.




    Dated:
                                                     Honorable Kenneth A. Marra




   84803
Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 68 of
                                      69




                    EXHIBIT 5
 Case 9:12-cv-80577-KAM Document 419-1 Entered on FLSD Docket 10/30/2019 Page 69 of
                                       69

     Keim v. ADF Midatlantic, LLC, American Huts, Inc., ADF Pizza I, LLC, ADF PA, LLC and Pizza Hut,
       Inc., Case 9:12-cv-80577-KAM USDC, Southern District of Florida, West Palm Beach Division

<<CA>>, Claims Administrator                                          Toll-Free Number: 866-726-1092
PO Box [____________]                                                 Website: www.PizzaTCPAsettlement.com
[__________________]

<<mail id>>
<<Name1>>
<<Name2>>
<<Address1>>
<<Address2>>
<<City>><<State>><<Zip>>

                                             SETTLEMENT CLAIM FORM
                   TO RECEIVE BENEFITS FROM THIS SETTLEMENT, YOU MUST PROVIDE
       ALL OF THE INFORMATION BELOW AND YOU MUST SIGN THIS SETTLEMENT CLAIM FORM. IF THIS
      SETTLEMENT CLAIM FORM IS SUBMITTED ONLINE, YOU MUST SUBMIT AN ELECTRONIC SIGNATURE.

     YOUR SETTLEMENT CLAIM FORM MUST BE SUBMITTED ON OR BEFORE << 60 days after Class Notice>>,
                                            2020.

1.    CLAIMANT INFORMATION:

      __________________________ ________________          ______________________________________________
      FIRST NAME                 MIDDLE NAME               LAST NAME

      ___________________________________________________________________________________________
      ADDRESS 1

      ___________________________________________________________________________________________
      ADDRESS 2

      ________________________________________________________             ______     ____________ - __________
      CITY                                                                 STATE      ZIP            (optional)



2.    AFFIRMATION:

By signing below, I declare, that the information above is true and accurate. This Settlement Claim Form may be researched and
verified by the Claims Administrator.



          Signature: ________________________________________________

          Name (please print): ________________________________________

          Date: _____________________________________________________


                                       QUESTIONS?
        VISIT www.PizzaTCPAsettlement.com OR CALL <<Claims Admin IVR toll free #>> or
                                Class Counsel at 866.726.1092




84796
